

117 HR 934 IH: Unemployed Worker Lifeline Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 934IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Horsford introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the CARES Act to extend Federal Pandemic Unemployment Compensation and increase the weekly amount, and for other purposes.1.Short titleThis Act may be cited as the Unemployed Worker Lifeline Act. 2.Extension of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e)(2) of the CARES Act (15 U.S.C. 9023(e)(2)) is amended by striking March 14, 2021 and inserting October 3, 2021.(b)AmountSection 2104(b)(3)(A) of such Act (15 U.S.C. 9023(b)(3)(A)) is amended by adding at the end the following:(iii)For weeks of unemployment ending after March 14, 2021, and ending on or before October 3, 2021, $400..